PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




TEXAS INSTRUMENTS INCORPORATED
P.O. BOX 655474, MS 3999
DALLAS, TX 75265




       In re Application of Shukla et al.
       Application No.: 16/430,043
       Filed: June 3, 2019
       Attorney Docket No.:  TI-79806
       For:  MONOLITHIC MULTI-CHANNEL DIODE  
             ARRAY
::::
::


DECISION ON PETITION
UNDER 37 CFR 1.144




This is a decision on the petition under 37 CFR 1.144, filed March 18, 2021, requesting review and withdrawal of the restriction requirement that was made final in the Office action dated December 9, 2020.

The petition is GRANTED.

A restriction/election requirement was mailed on July 2, 2020 requiring petitioner to elect one of Invention I or II, and to further elect one of Species A, B, C or D.  On July 6, 2020, petitioner filed a response and elected Species A directed to the embodiment related to Figs. 1 and 1A, with traverse, and requests reconsideration of the Requirement for Restriction pursuant to Rule 143 (37 CFR 1.143) because the restriction is based on a categorically incorrect characterization that fails to support the requirement for restriction, and is not supported by a rational basis.  A notice was mailed on July 16, 2020 indicating that Rule 143 cited by the applicant was incorrect.  The notice further indicating that characterization of Invention I, comprising device Claims 1-16, and Invention II, comprising method Claims 17-22 

37 C.F.R. § 1.143 states:

If the applicant disagrees with the requirement for restriction, he may request reconsideration and withdrawal or modification of the requirement, giving the reasons therefor. (See § 1.111.) In requesting reconsideration, the applicant must indicate a provisional election of one invention for prosecution, which invention shall be the one elected in the event the requirement becomes final. The requirement for restriction will be reconsidered on such a request. If the requirement is repeated and made final, the examiner will at the same time act on the claims to the invention elected.

A review of the file record indicates that examiner incorrectly cited Rule 143 of United States Tax Court Rules of Practice and Procedure and indicated that it was irrelevant to the restriction/election requirement.  The examiner’s position was erroneous since an applicant who disagrees with the restriction requirement has the right to request its review under 37 CFR 1.143 after having elected an invention with traverse. Thereafter, if the applicant still disagrees with the restriction requirement that has been made final, a petition for further review is available under 37 CFR 1.144.

MPEP §803.II. states:
Examiners must provide reasons and/or examples to support conclusions, but need not cite documents to support the restriction requirement in most cases.
Where plural inventions are capable of being viewed as related in two ways, both applicable criteria for distinctness must be demonstrated to support a restriction requirement.
35 U.S.C. 103, restriction should not be required. In re Lee, 199 USPQ 108 (Comm’r Pat. 1978).
For purposes of the initial requirement, a serious burden on the examiner may be prima facie shown by appropriate explanation of separate classification, or separate status in the art, or a different field of search as defined in MPEP § 808.02. That prima facie showing may be rebutted by appropriate showings or evidence by the applicant. Insofar as the criteria for restriction practice relating to Markush claims is concerned, the criteria is set forth in MPEP § 803.02. Insofar as the criteria for restriction or election practice relating to claims to genus-species, see MPEP § 806.04 - § 806.04(i) and § 808.01(a).
A review of the file record indicated that examiner failed to provide a correct CPC code of Invention I which is directed to a monolithic multi-channel diode array according to applicant’s written specification.  Further, examiner failed to provide a correct CPC code of Invention II which is directed to a method of fabricating a monolithic multi-channel diode array according to applicant’s written specification.    Therefore, the restriction requirement between claims 1-16 and claims 17-22 cannot be maintained.

Accordingly, the petition is granted and the restriction requirement that was made final on December 9, 2020, is hereby withdrawn. All pending claims will be treated on the merits in the next Office action. 

The application is being forwarded to the examiner for further action on the merits consistent with this decision. No reply by the petitioner is required at this time.   

Any questions concerning this decision should be directed to Steven Loke, Supervisory Patent Examiner, at (571) 272-1657.


/JOSEPH THOMAS/________________________
Joseph Thomas, TC Director 
Technology Center 2800
Semiconductors/Memory

JT/sl:hp